UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6897



WADE STEPHNEY, a/k/a Wade Stephney, Jr.,

                                            Plaintiff - Appellant,


          versus


LEON LOTT, JR., Sheriff of Richland County; J.
WILLOUGHBY, Investigator for Richland County
Sheriff's   Department;   RONALDO  D.   MYERS,
Director of Alvin S. Glenn Detention Center;
HAYHURST, Fugitive Squad Officer for Richland
County Sheriff’s Department,

                                           Defendants - Appellees,


          and

UNKNOWN FUGITIVE SQUAD OFFICER,       Richland
County Sheriff’s Department,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:05-cv-02740-MBS)


Submitted: July 20, 2006                         Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Wade Stephney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Wade   Stephney   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.       Stephney v. Lott,

No. 8:05-cv-02740-MBS (D.S.C. May 9, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                               - 3 -